Mr. Justice Leech delivered the opinion of the court: The evidence in this case shows that on the 13th day of November, A. D. 1924, the claimant, Alice Wigginton, was employed as nurse at the State hospital at Bartohville, Illinois, operated by the State of Illinois under the direct control of the Department of Public Welfare of said State. The evidence further shows that the claimant was at the time of the accident standing upon a ladder in and at said hospital, and that without any fault upon her part and without any warning to her, a patient of said hospital, pushed, knocked and bumped the ladder from underneath the claimant, and as a result she fell á distance of practically ten feet to the floor and received a fracture of the oscalis of the left foot and other injuries. The Attorney General, in his statement, admits that the claimant properly states the facts. Under the Workmen’s Compensation Act, the claimant would be entitled to receive the sum of $1296.00, but the amount of $237.50 which she received from the State should be deducted. We therefore award the claimant the sum of $1058.50.